           Case 5:20-cv-00438-FB Document 133 Filed 03/08/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

TEXAS DEMOCRATIC PARTY,                           )
GILBERTO HINOJOSA, Chair of the                   )
Texas Democratic Party, JOSEPH DANIEL             )
CASCINO, SHANDA MARIE SANSING,                    )
and BRENDA LI GARCIA,                             )
                                                  )
       Plaintiffs,                                )
                                                  )
and                                               )
                                                  )
LEAGUE OF UNITED LATIN                            )
AMERICAN CITIZENS (LULAC), and                    )
TEXAS LEAGUE OF UNITED LATIN                      )
AMERICAN CITIZENS,                                )
                                                  )
       Plaintiff-Intervenors,                     )
                                                  )
V.                                                )       CIVIL ACTION NO. SA-20-CA-438-FB
                                                  )
GREG ABBOTT, Governor of Texas,                   )
KEN PAXTON, Texas Attorney General,               )
RUTH HUGHS, Texas Secretary of                    )
State, DANA DEBEAUVOIR, Travis                    )
County Clerk, and JACQUELYN F.                    )
CALLANEN, Bexar County Elections                  )
Administrator,                                    )
                                                  )
      Defendants.                                 )

                ORDER GRANTING RENEWED MOTION TO INTERVENE

       Before the Court is the Renewed Motion of League of United Latin American Citizens and

Texas League of United Latin American Citizens to Intervene as Plaintiffs Pursuant to Federal Rule of

Civil Procedure 24. (Docket no. 93). After careful consideration, the Court is of the opinion that the

motion should be granted.
           Case 5:20-cv-00438-FB Document 133 Filed 03/08/21 Page 2 of 2




       IT IS THEREFORE ORDERED that the Renewed Motion of League of United Latin American

Citizens and Texas League of United Latin American Citizens to Intervene as Plaintiffs Pursuant to

Federal Rule of Civil Procedure 24 (docket no. 93) is GRANTED such that League of United Latin

American Citizens (LULAC) and Texas League of United Latin American Citizens are granted leave

to proceed as plaintiff-intervenors in the above styled and numbered cause.

       It is so ORDERED.

       SIGNED this 8th day of March, 2021.


                                       _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE




                                                -2-
